Case 3:19-cr-00327-M Document 29 Filed 10/10/19 Page1of1 PagelD 87

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
UNITED STATES OF AMERICA, §
Vv. Case Number: 3:19-CR-00327-M(1)
OMER KUZU (1),
Defendant.

ORDER

At the status conference held on October 8, 2019, the Court found that the ends of justice
served by not setting this case for trial at this time outweigh the best interests of the public and the
Defendant in a speedy trial, and that immediately setting this trial might result in a miscarriage of
justice. Specifically, the Court agrees with the Government and Defendant that the nature of the
prosecution of this case is so complex that it is unreasonable to expect Defendant to adequately
prepare for pretrial proceedings in the time limits established by the Speedy Trial Act, and, as such,
designates this case as complex pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(ii). Therefore, any
period of delay resulting from this Court's delay in setting this case for trial shall be excluded in
computing the time within which the trial of this cause must commence under 18 U.S.C. § 3161.

SO ORDERED.

October 10, 2019.

 

ARBARA M. G. LYNN
Cc JUDGE

Page 1 of 1

 

 
